Title: From George Washington to Brigadier General James Clinton, 27 November 1778
From: Washington, George
To: Clinton, James


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 27th Novemr 1778
  
  In a letter from General Hand of the 20th instant, he transmitted a memorial from Major Whitcomb (who commands a Corps of 
    
    
    
    Rangers) to Congress, in which he complains of want of regular pay for his own Corps and three companies of provincials under his command, who were raised to serve till December. The principal bar to obtaining his pay seems to have been the want of being properly mustered. Genl Hand in his letter says he has directed a Deputy Muster Master to go up to these Corps. If therefore their pay Rolls are produced to the pay Mas. at Albany made out agreeable to the musters be pleased to direct him to discharge them, and to continue so to do in future upon application made in proper form.
I shall set out for Middle Brook in Jersey tomorrow, at which place I shall expect to hear from you when any thing material occurs. I am Dear Sir Yr most obt Servt
  
    Go: Washington
  
  
P.S. If Genl Hand should not have left Albany be pleased to inform him that the German Battalion is ordered to Easton to be ready to march to the Frontier if circumstances should require it.
  
